Citation Nr: 0731225	
Decision Date: 10/03/07    Archive Date: 10/16/07	

DOCKET NO. 97-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hand fracture. 



REPRESENTATION

 veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
February 1971. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico that denied the benefit 
sought on appeal. In May 2006, the Board returned the case 
for additional development, and the case was subsequently 
returned to the Board for final appellate review. 


FINDINGS OF FACT

1. A BVA decision dated in February 1989 most recently denied 
the veteran's claim for service connection for a right hand 
disorder. 

2. The evidence associated with the file subsequent to the 
February 1989 BVA decision is duplicative or cumulative of 
previously submitted evidence and either alone or in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right hand disorder. 


CONCLUSIONS OF LAW

1. The February 1989 BVA decision, which denied service 
connection for a right hand disorder, is final. 38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20. 1104 
(2006). 

2. The evidence associated with the claims file subsequent to 
the February 1989 BVA decision is not new and material, and 
the veteran's claim for service connection for a right hand 
disorder is not reopened. 38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2002, September 2004 and March 2007. 
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

In particular, because the  veteran's application to reopen 
his claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach). 

Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 

The veteran essentially contends that he fractured his right 
hand during service and that he has residual disability 
attributable to that injury. Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an 
injury incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).
 
The veteran's claim for service connection for a right hand 
disorder has been considered and denied by the BVA in 
decisions dated in June 1985 and February 1989. In the 
June 1985 BVA decision, the Board found that a fracture of 
the right hand was not shown to be present during service or 
at anytime thereafter. In the February 1989 decision, the 
Board found that the veteran had not submitted additional 
evidence subsequent to the 1985 decision to establish the 
onset of a right hand disorder in service. Those BVA 
decisions are final. The veteran subsequently requested that 
his claim for service connection for a right hand disorder be 
reopened. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material." 
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a). The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified as 
amended at 38 C.F.R. § 3.156(a)). Since the veteran filed his 
claim to reopen the previously denied claim in February 2001, 
the earlier definition of new and material evidence remains 
applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1990). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the February 1989 decision consists of private and VA medical 
records, as well as statements from the veteran. However, 
after reviewing the evidence associated with the claims file 
subsequent to the February 1989 BVA decision, the Board finds 
that the evidence is not new and material, and thus the 
veteran's claim for service connection for a right hand 
disorder is not reopened. 

While the veteran has submitted statements to the effect that 
he sustained a fracture of his right hand during service, 
those contentions were previously considered in earlier 
decisions and are therefore not "new." Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993) (In the context of analyzing a 
petition to reopen a previously denied claim, reiteration of 
a previously rejected factual account is not "new" 
evidence).

The medical evidence also does not appear to reflect the 
presence of a right hand disorder, and if a right hand 
disorder is present, there is no competent medical evidence 
which in any way suggests that it is related to service. In 
the absence of medical evidence of a current disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

While a service medical record reflects that the veteran 
reported an injury to his right hand during a psychiatric 
hospitalization in September 1970, and he reported that he 
had broke an unspecified hand at the time of a 1977 VA 
examination, there is no corroboration of the statements in 
the veteran's service medical records. The mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). More significantly, even were the Board to assume 
that the veteran did in fact sustain an injury to his right 
hand during service, a claim for service connection still 
requires evidence of a current disability, evidence that was 
lacking at the time of both the June 1985 and February 1989 
decisions. 

The veteran was advised of the need to submit medical 
evidence demonstrating a current right hand disorder and of 
nexus between a current disorder and service by way of 
letters from the RO to him, but he has failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a current right hand 
disorder and of a relationship between a current disorder and 
an injury, disease or event in service. Therefore, the Board 
finds that the veteran's claim for service connection for 
residuals of a right hand injury is not reopened in the 
absence of such evidence and remains denied. 




ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a right hand 
injury is denied. 



	            ____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


